Appeal Dismissed and Memorandum Opinion filed November 8, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00885-CR


                           BRYCE GRANT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1556234


                 MEMORANDUM                       OPINION

      Appellant entered a plea of guilty to theft. Appellant and the State agreed that
appellant’s punishment would not exceed confinement in prison for more than 180
days. In accordance with the terms of this plea bargain agreement with the State, the
trial court sentenced appellant to confinement for 180 days in the Institutional
Division of the Texas Department of Criminal Justice.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). Accordingly, we dismiss this appeal.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, Jewell.
Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2